Title: To John Adams from James Lloyd, 23 February 1815
From: Lloyd, James
To: Adams, John


				
					Sir.
					Boston Feby 23. 1815.
				
				I had the honor the last evening to receive your obliging letter of the 21st. curt.—With the correspondence with which you have favored me, I should suppress my own sentiments without a motive for concealment, did I not acquaint you that I have been both pleased, and informed.—pleased with the independence of spirit, and vigour of intelligence, and freshness of recollection, which that correspondence eminently manifests; and informed by a correct narration of the secret history of an important political period, which I had before known, only by its more obvious and ostensible outlines.—nor am I the less gratified by the opportunity it has afforded me, of judging of the character of the late President of the United States, from the fervent emanations of his own mind, rather than from the   discolored vision of others.—In the first mention of “St. Domingo and South America” in your letters as connected with the sources of supply, (real or imaginary) for the then increasing expenditures of the United States, I had considered it intended, merely as an illustration of the destitution of ways and means to prosecute an extensive and distant warfare, but from the renewed reference to those objects, I perceive something more is meant than has yet met my eye, but I do not wish to impose a tax upon your kindness in the development of it, further than may be both acceptable and perfectly convenient to yourself.—Probably it might furnish a clue to an enigma I have never been able to resolve—the object of creating a large army for the purpose of waging war against France.—Supposing naval expeditions for the purpose of permanent territorial acquisition to be wholly out of the question, situated as we then were, or now are, for an abundance of unanswerable reasons, I confess in such a way I could never distinctly discern, the policy of raising a greater military force than would have been sufficient to keep alive the tone of public sentiment, by garrisoning the prominent fortifications on the seabord, supplying the needful number of marines for the Navy, and leaving a residue, adequate to afford a germ for the future military establishments of our Country, when other occasions might call for them.—Not so Sir with that branch of National protection which you have termed your hobby, but which ought to be considered as furnishing one of the strong evidences of your patriotism and discernment, in the selection, encoragement, and promotion of this comparatively cheap, and radical, and only effectual preventive defense of the Nation, and for the support and extension of which in any way, under any Circumstances, and indeed in time of profound peace, reasons may be found as plenty as blackberries, and had they been listened to, and acted on, might I have believed at a former period, been found fully equal to the security of our commerce, and also under the existing circumstances, to have scourged France (intangible as she was to us in most points) into a greater respect, and better conduct than she subsequently manifested.—and which with the appropriation of one third part of the expenditure, that has been for the greater part unprofitably, if not idly wasted during the last three years, might at the present  moment, on our own Coasts, and in their immediate vicinity, have Controuled the navy of any other Nation in the world, and bid defiance, ridiculous as the opinion has been presented to be, even to the Colossal maritime power of Great Britain,—For the perusal of the letter you were pleased to enclose to me, I am much indebted and offer you many thanks; you may be perfectly assured a knowledge of its receipt, or of its contents rested & will rest, exclusively with myself.—it is returned under cover lest you should have an early occasion to reply to, or otherwise use it.—I fully enter into, and appreciate the feelings and wishes of the writer, placed as he was, and which are very honorable to him.—At present I happen to be much accupied, but from the very cursory consideration I have given the subject, I have taken a somewhat different, and perhaps less correct, though I regret to state, not more grateful view of the points adverted to, than that of this very able Negotiator.—In the course of the ensuing week I hope to be more at leisure when I will have the honor to address to you a few brief remarks on the principal topick, to which the letter refers— / and In the mean time— / With Sentiments of increased estimation / And Great respect— / I am Sir / Your Obliged & Obedt Servt
				
					James Lloyd
				
				
			